                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         CASE NO. 5:20-cv-362-M

SIDNEY B. HARR,                            )
                                           )
                    Plaintiff,             )
                                           )
              v.                           )    MEMORANDUM IN SUPPORT
                                           )     OF MOTION TO DISMISS
WRAL-5 NEWS and JAMES F.                   )
GOODMON                                    )
                                           )
                    Defendants.            )
                                           )




      Defendants WRAL-5 News and James F. Goodmon, by and through counsel,

respectfully submit this brief in support of their motion to dismiss the complaint for

failure of service of process, pursuant to Rules 12 (b)(4) and 12(b)(5) of the Federal

Rules of Civil Procedure.

                            STATEMENT OF THE CASE

      Plaintiff filed this pro se action on July 9, 2020. According to the caption, the

defendants are “WRAL-5 News” and James F. Goodmon.           “WRAL-5 News” is a

news broadcast produced by Capitol Broadcasting Company, Incorporated. Capitol

Broadcasting Company, Incorporated is a North Carolina corporation with its

registered and principal office in Wake County, North Carolina. Exhibit A.

Although undersigned has represented the defendants regularly, undersigned is not

defendants’ agent for service of process. Jennifer Venable is the registered agent of

Capitol Broadcasting. Exhibit A. Plaintiff did not contact the undersigned to

                                          1

         Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 1 of 6
discuss the possibility of accepting service on behalf of the defendants with regard

to this matter.1

      The summons and complaint were not served properly on defendants by

plaintiff at any address in any manner. This matter is before the Court on the

motion to dismiss filed by defendants for improper process and improper service of

summons.

                                      STANDARD

      “After commencing a federal suit, the plaintiff must ensure that each

defendant receives a summons and a copy of the complaint against it.” Cardenas v.

City of Chicago, 646 F.3d 1001, 1004 (7th Cir. 2011). Federal Rule 4 provides that

service must be personal service by a person over the age of eighteen and not a

party to the action, or by a Marshal or someone specially appointed, unless a waiver

of service has been obtained pursuant to Rule 4(d). Rule 4(e) provides the various

means for service of an individual:

      SERVING AN INDIVIDUAL WITHIN A JUDICIAL DISTRICT OF THE UNITED
      STATES. Unless federal law provides otherwise, an individual—other
      than a minor, an incompetent person, or a person whose waiver has
      been filed—may be served in a judicial district of the United States by:
        (1) following state law for serving a summons in an action brought in
      courts of general jurisdiction in the state where the district court is
      located or where service is made; or
         (2) doing any of the following:
             (A) delivering a copy of the summons and of the complaint to the
             individual personally;



1The Summons and Complaint was mailed via certified mail to undersigned
counsel and was found in the mailbox of undersigned counsel’s paralegal on July 24.
                                           2

          Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 2 of 6
             (B) leaving a copy of each at the individual's dwelling or usual
             place of abode with someone of suitable age and discretion who
             resides there; or
             (C) delivering a copy of each to an agent authorized by
             appointment or by law to receive service of process.
and Rule 4(h) provides the various means for service of a corporation:

      SERVING A CORPORATION, PARTNERSHIP, OR ASSOCIATION. Unless federal
      law provides otherwise or the defendant's waiver has been filed, a
      domestic or foreign corporation, or a partnership or other
      unincorporated association that is subject to suit under a common
      name, must be served:
          (1) in a judicial district of the United States:
                (A) in the manner prescribed by Rule 4(e)(1) for serving an
                individual; or
                (B) by delivering a copy of the summons and of the complaint
                to an officer, a managing or general agent, or any other agent
                authorized by appointment or by law to receive service of
                process and—if the agent is one authorized by statute and the
                statute so requires—by also mailing a copy of each to the
                defendant


For purposes of service, Federal Rule 12(b)(5) provides for dismissal of a claim if

service of process was not timely or properly made, and a “plaintiff bears the burden

of proving adequate service once a motion to dismiss for insufficient service of

process has been filed pursuant to Fed. R. Civ. P. 12(b)(5).” Scott v. Maryland State

Dep't of Labor, 673 F. App'x 299, 304 (4th Cir. 2016), cert. denied sub nom. Scott v.

Maryland State Dep't of Labor, Licensing & Regulation, 138 S. Ct. 379, 199 L. Ed.

2d 278 (2017). The question on a 12(b)(5) motion is “the legal sufficiency of the

service of process,” Quinn v. Miller, 470 Fed. Appx. 321, 323 (5th Cir. 2012); Holly v.

Metro. Transit Auth., 213 Fed. Appx. 343, 344 (5th Cir. 2007), including either the

mode of delivery or the lack of delivery.

                                            3

          Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 3 of 6
                               SUMMARY OF FACTS

      Plaintiff’s complaint contains the same allegations that have been previously

adjudicated in Harr v. WRAL-5 News and James F. Goodman, Wake County File No.

18 CVS 6382, affirmed by the Court of Appeals, and denied discretionary review by

the NC Supreme Court. Complaint, ¶¶ 124-145 and 150-161. Plaintiff is now

attempting to relitigate this same matter again by filing the instant action in federal

court. Complaint, ¶161. Were this action to move forward, defendants would have

motions to dismiss for both lack of subject matter jurisdiction and for failure to state

a claim.

      However, for purposes of this Motion to Dismiss under Rule 12 (b)(5) it is

sufficient that the Summons and Complaint were not served on defendants in any

valid manner.    Despite listing the defendant “WRAL-5 News” at 2619 Western

Boulevard, Raleigh, NC, 27606 on the summons, plaintiff sent the complaint to the

undersigned law firm. This is confirmed by plaintiff’s certificate of service. [DE 1]

Stevens Martin Vaughn & Tadych PLLC is not a registered agent for service for the

corporate defendant or for the individual defendant.

                                    ARGUMENT

THE PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED AS AGAINST
DEFENDANTS FOR FAILURE OF PROCESS, IN THAT DEFENDANTS HAVE
NOT BEEN SERVED.

      By only attempting to serve defendants by mailing the Summons and

Complaint in this matter to an attorney who has previously represented the




                                           4

           Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 4 of 6
defendants, absent any agreement for acceptance of service, plaintiff in this case has

not made proper service upon the defendants pursuant to Federal Rule 4(e) and (h).

       “In the absence of valid service of process, proceedings against a party are

void.” Thomas v. New Leaders for New Sch., 278 F.R.D. 347, 350 (E.D. La. 2011)

(quoting Aetna Bus. Credit, Inc. v. Universal Decor & Interior Design, 635 F.2d 434,

435 (5th Cir. 1981)). For these reasons, plaintiff’s complaint should be dismissed

under Federal Rules of Civil Procedure 12(b)(5).

                                  CONCLUSION

      Based on the competent evidence before the Court, the Summons and

Complaint were not proper and were not properly served on defendants Capitol

Broadcasting Company, Incorporated or James F. Goodmon, and this matter should

be dismissed.

      Respectfully submitted this 10th day of August 2020.

                                 /s/ C. Amanda Martin
                                 C. Amanda Martin
                                 N.C. State Bar No. 21186
                                 STEVENS MARTIN VAUGHN & TADYCH, PLLC
                                 1101 Haynes Street, Suite 100
                                 Raleigh, NC 27604
                                 Telephone: 919-582-2300
                                 Facsimile: 866-593-7695
                                 Email: amartin@smvt.com




                                          5

         Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 5 of 6
                        CERTIFICATE OF SERVICE

I hereby certify that on August 10, 2020, I electronically filed the foregoing
Memorandum in Support of Motion to Dismiss with the Clerk of Court using the
CM/ECF system, and deposited a true copy thereof with the United States Postal
Service, first class postage prepaid, addressed to:

     Sidney B. Harr
     116 Saint Mary’s Street, #703
     Raleigh, NC 27605

     Served August 10, 2020.

                                     /s/ C. Amanda Martin
                                     C. Amanda Martin
                                     NC State Bar No. 21186
                                     STEVENS MARTIN VAUGHN & TADYCH,
                                     PLLC
                                     1101 Haynes Street, Suite 100
                                     Raleigh, NC 27604
                                     Phone: 919-582-2300
                                     Facsimile: 866-593-7695
                                     Email: amartin@smvt.com




                                      6

        Case 5:20-cv-00362-M Document 10 Filed 08/10/20 Page 6 of 6
